Citation Nr: 0308241	
Decision Date: 05/01/03    Archive Date: 05/15/03	

DOCKET NO.  99-18 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
tinea cruris with a 10 percent evaluation effective from 
August 1996.  Following the veteran's notification of the 
February 1997 rating decision granting service connection for 
tinea cruris, the RO received a statement from the 
representative requesting an increased evaluation for tinea 
cruris and another service-connected disability.  As this 
August 1997 request for an increased evaluation was received 
within one year of the initial February 1997 rating action 
granting service connection for that disability, it must be 
accepted as a notice of disagreement with the initial 
evaluation assigned for that disability.  The RO subsequently 
issued another rating action in April 1998 denying an 
evaluation in excess of 10 percent for tinea cruris, and the 
veteran thereafter perfected an appeal.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Since August 1996, the veteran's tinea cruris is 
consistently demonstrated to essentially involve 
hyperpigmentation of areas on both inner thighs, in the area 
of the groin, which itches and which may occasionally also 
involve exfoliation, but tinea cruris is not demonstrated at 
any time to involve an exposed surface or an extensive area 
or extensive lesions, or marked disfigurement, nor is there 
demonstrated to be 20 to 40 percent coverage of the body or 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration for six weeks or 
more during any one-year period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for tinea cruris have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Codes 7806, 7813 (2002) (67 Fed. Reg. 147, 49590 
(July 31, 2002)) (to be codified as amended at 38 C.F.R. 
§ 4.118); Fenderson v. West, 12 Vet. App. 119 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans' Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the evidence reveals that VA has informed the 
veteran and representative of the evidence necessary to 
substantiate his claim including the applicable laws and 
regulations governing the award of compensable evaluations 
for the veteran's service-connected tinea cruris in rating 
decisions issued in February 1997 and March 1998, and 
statements of the case issued in August 1999, October 1999, 
and April 2002.  Additionally, the veteran has been assisted 
in collecting evidence and all known available records of his 
treatment with VA have been collected for review.  The RO 
offered to assist the veteran with the collection of any 
additional evidence and, in April 2002, the veteran submitted 
a signed statement indicating that he had no additional 
evidence to furnish.  In February 2003, the veteran was 
advised of the type of evidence and information VA would 
obtain on his behalf and the type of evidence and information 
that was his responsibility to submit.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the veteran was provided VA examinations which 
were adequate for rating purposes in September 1996, March 
1998, and November 2001.  Photographs of tinea cruris have 
been collected during VA examinations, and the veteran 
himself has submitted photographs on other occasions.  The 
veteran has availed himself of the right to submit lay 
testimony in hearings at the RO in October 1999 and November 
2001.  The Board finds that all evidence relevant to this 
claim has been collected for review and that the duties to 
assist and notify contemplated by VCAA have been fulfilled.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably can be determined.  Diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 U.S.C.A. § 4.10.

Where entitlement to compensation has already been 
established and an increase is at issue, the present level of 
disability is of primary concern.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, such as the case in 
this appeal, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be considered and assigned for separate periods of time, if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice know to 
the U.S. Court of Appeals for Veterans Claims (Court) as 
"staged" ratings.  Id. at 126.

The veteran's tinea cruris has been rated by analogy to 
eczema in accordance with 38 C.F.R. §§ 4.20.  In this case, 
as the veteran's tinea cruris in the area of the groin does 
not involve disfigurement of the head, face or neck, nor is 
it analogous to scars, the appropriate method for evaluating 
the veteran's skin disorder remains by analogous reference to 
the criteria for dermatitis or eczema at 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

Tinea cruris with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area warrants a 
noncompensable evaluation.  Tinea cruris with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area warrants a 10 percent evaluation.  Tinea 
cruris with exudation or itching, constant, extensive 
lesions, or marked disfigurement warrants a 30 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

During the pendency of this appeal, a final rule modifying 
the rating Schedule relating to disabilities of the skin was 
adopted.  The intended effect of this action was to update 
the rating Schedule to ensure that it used current medical 
terminology and unambiguous criteria.  

The new criteria for Diagnostic Code 7806 provides that a 
noncompensable evaluation is warranted for a skin disorder 
with less than five percent of body coverage or of exposed 
areas affected, and no more than topical therapy required 
during the last 12-month period.  A 10 percent evaluation is 
warranted for at least five but less than twenty percent 
coverage of the body or of the exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the last 12-month period.  A 30 percent 
evaluation is warranted for 20 to 40 percent coverage of the 
body or of the exposed areas affected, or systemic therapy 
such as corticosteroids or immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the last 12-month period.  67 Fed. Reg. 147, 49590 
(July 31, 2002).  This change of criteria was made effective 
on August 30, 2002

The Court has held that when the applicable law or regulation 
change while a case is pending, the version most favorable to 
the veteran applies absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, revised law or regulations may not be 
applied to any time period before the effective date of the 
change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000: Rhodan v. 
West, 12 Vet. App. 55, 57 (1998), vacated on other grounds by 
251 F.3d 166 (Fed. Cir. 1999).  The veteran was provided a 
copy of the new rating criteria in February 2003.

The Board finds that the new criteria would not be more 
favorable to the veteran's claim because they have more 
specific standards for evaluating skin disabilities.  To 
secure an evaluation in excess of 10 percent for tinea 
cruris, it would be necessary that the evidence demonstrate 
that it affected 20 to 40 percent of the entire body or 
exposed areas affected; or, required systemic therapy for six 
weeks or more in any one-year period.  The former criteria 
for evaluation of tinea cruris, prior to August 2002, are 
more flexible in application and more favorable to evaluate 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

In addition to the scheduler criteria for evaluating the 
veteran's disability, extraschedular evaluations may be 
warranted in exceptional cases commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  The governing norm in these 
exceptional cases is a finding that the disability presents 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization such as to render 
impractical the application of the regular scheduler 
standards.  38 C.F.R. § 3.321(b)(1).

Facts:  Historically, the veteran has long been service 
connected for bilateral tinea pedis of the feet with an ID 
reaction of the hands evaluated as 20 percent disabling from 
July 1982, increased to 30 percent disabling from September 
1995.  Historical VA outpatient treatment records show 
routine care and treatment of tinea pedis of the feet with 
topical applications and with occasional oral medication when 
the tinea became active.  In the mid-1990's, the veteran 
first developed signs of tinea cruris in the area of the 
groin.

In a September 1996 VA examination of the skin, the veteran 
was shown to have hyperpigmentation inflammation of the 
groin.  Also noted were some active lesions with scaling on 
the right and left medial thighs.  It was this physician's 
opinion that tinea of the feet had, as was often the case, 
spread to the area of the groin.  Such tinea is known as 
tinea cruris.  Photographs taken at the time of this 
examination demonstrate hyperpigmentation on both inner 
thighs at the groin but these photographs do not demonstrate 
lesions or exudation and the areas are not extensive.  

Thereafter, the RO granted service connection for tinea 
cruris, in addition to preexisting bilateral tinea pedis, and 
assigned a 10 percent evaluation therefor effective from 
August 1996.  The veteran was notified and did not 
immediately disagree but his claim for increased evaluation 
for tinea cruris in August 1997 must be accepted as a notice 
of disagreement, as filed within one year of the initial 
rating action granting service connection for tinea cruris. 

The veteran was again provided a VA examination of the skin 
in March 1998.  There was noted an approximate three-year 
history of a scaly dermatitis involving the inguinal area, 
particularly in the summer months.  Examination revealed some 
hyperpigmented skin in the inguinal area.  There was no 
active dermatitis, however.  

VA outpatient treatment records reveal that the veteran 
presented for medication for his skin conditions in July and 
October 1997.  These records indicate that the veteran has 
presented for medication for his skin conditions on several 
other occasions since that time but routine care or treatment 
is not documented.  

The veteran and his wife testified at a hearing at the RO in 
October 1999.  He reported using topical applications and 
oral medication for tinea.  He reported that tinea cruris was 
more symptomatic in hot summer months and that it itched and 
that there were some blisters.  He said that when he itched 
the blisters, that became a lesion.  He said that tinea 
cruris after being itched emitted a foul odor.  He reported 
treating with a wash solution twice daily and often changing 
his clothes.  He reported his belief that tinea cruris was 
exceptionally repugnant or disfiguring.  He said that he 
occasionally missed work as a driver because he would scratch 
so much that he could not sit comfortably.  He submitted two 
Polaroid color photographs which demonstrate 
hyperpigmentation on both inner thighs in the area of the 
groin but these photographs do not reveal lesions or 
exudation or involvement of extensive areas.  

In November 2001, the veteran and his spouse again testified 
at a personal hearing at the RO.  He said he received 
treatment for his skin conditions every six to eight weeks at 
a VA medical center.  He reported essentially the same 
symptoms as reported in his earlier hearing.  He submitted 
three color Polaroid photographs which again demonstrated 
hyperpigmentation in the area of the inner thighs at the 
groin.  These photographs seem to show a slight enlargement 
of the hyperpigmented area than earlier photographs.  These 
photographs do not reveal any exudation or active lesions.  

In November 2001, the veteran was provided another VA 
examination of the skin.  Physical examination of the groin 
revealed areas of chronically reddened skin in the upper 
thighs on both sides and in the parascrotal and groin areas.  
The veteran reported using topical creams and an oral 
medicine.  This physician also wrote that the veteran "had a 
hard time giving me specific answers about why he is disabled 
from these conditions [which included the feet] and how 
frequently the problems flare up and how long the problems 
last."  The doctor wrote that the veteran reported only 
working about half the time as a house painter for the last 
18 years because of the recurrent itching and recurrent 
problems with his feet and the recurrent odor which was 
unpleasant, according to him.  The doctor wrote that the 
tinea cruris of the groin appeared to be "quiescent," but had 
been irritated chronically in the past.  Color photographs 
were again taken which show a somewhat enlarged area of 
hyperpigmentation on the inner thighs and what may appear to 
be a resolved blister on the right inner thigh.  

Subsequent VA outpatient clinic records disclose that Lamisil 
was prescribed for flare-ups of tinea cruris in March 2002 
and Janaury 2003. In March 2003, the veteran submitted color 
photographs showing the extent of his tinea cruris.

Analysis:  A preponderance of the evidence of record supports 
the award of the currently assigned 10 percent evaluation for 
the veteran's tinea cruris of the groin.  At all times during 
the pendency of this appeal from the initial rating action 
granting service connection for tinea cruris in February 1997 
forward, this skin disorder is shown to involve itching with 
exfoliation and occasional blisters which are treated by a 
topical wash and creams.  The veteran has also reported 
taking oral medication for active lesions, and while it is 
unclear from the evidence, it appears that active lesions are 
likely more recurrent with respect to the veteran's tinea 
pedis of the feet which are currently assigned a separate 
compensable evaluation of 30 percent and which clearly appear 
more significantly symptomatic by the clinical evidence and 
photographs on file.  In any event, oral medication for both 
tinea pedis and cruris is not shown to have been systemic 
therapy (corticosteroids or immunosuppressive drugs) required 
for six week or more during any one0year period.  

While tinea cruris of the groin is shown to have grown 
somewhat in size and involvement of both inner thighs over 
the years, three physical examinations, four sets of 
photographs, and outpatient treatment records principally 
demonstrate tinea cruris to result in itchy hyperpigmented 
patches on the inside thighs which do not involve an 
extensive area and are certainly not on an exposed surface.  
While the veteran reported in testimony that he sought 
treatment every six to eight weeks, the rather extensive 
history of outpatient treatment records on file does not 
corroborate this statement.  While the veteran has 
historically been seen on a somewhat steady basis for more 
severe tinea pedis of the feet, he has more recently since 
1997 been seen on occasion for the provision of ongoing 
topical creams and medication.  

Multiple physical examinations and photographs on file more 
nearly approximate the criteria provided for the presently 
assigned 10 percent evaluation throughout the pendency of 
this appeal.  Competent and objective clinical evidence does 
not demonstrate or closely approximate that the veteran has 
constant itching, extensive lesions, or marked disfigurement 
sufficient for the next higher 30 percent evaluation.  The 
only lesions clinically documented on file appear to have 
been at the time of the initial examination in September 1996 
and, although not referred to in the most recent November 
2001 examination, seems to be observable on the right thigh 
in photographs provided with that examination.  The competent 
clinical evidence demonstrates that the veteran's tinea 
cruris is fairly well controlled with proper treatment.  

A review of all of the evidence and particularly the multiple 
sets of photographs which have been submitted does not 
demonstrate the veteran's skin disorder as being marked or 
exceptionally repugnant.  The obvious location of tinea 
cruris does not result in it being in an exposed area.  

Since the August 2002 adoption of new criteria for evaluating 
dermatitis, no evidence shows or demonstrates that the 
veteran's tinea cruris meets or closely approximates the 
criteria for a 30 percent evaluation; that it affected 20 to 
40 percent of the entire body or of exposed areas affected; 
or, required systemic therapy for six weeks or more in any 
one-year period. 

The Board is mindful of case law issued by the U.S. Court of 
Appeals for Veterans Claims (Court) such as  Ardison v. 
Brown, 6 Vet. App. 405 (1994), and other cases which have 
held that VA examinations are not adequate when they are not 
provided during a period when a veteran's skin disability is 
in an active stage of suppuration, exudation or exfoliation 
(i.e. when a skin disability is at its most symptomatic).  
The Court has held that it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed when evaluating a 
veteran's dermatitis.  Id. at 407.  

However, in this case, the clinical evidence on file includes 
physical examinations provided in September 1996, March 1998, 
and November 2001, with photographs provided in October 1996, 
October 1999, early and late November 2001,and March 2003, as 
well as complete outpatient treatment records covering the 
period of the appeal.  Photographs were provided by the 
veteran himself at the time of each of two personal hearings.  
The veteran has never described having significant periods of 
adverse flare-ups which exceed the symptoms which have been 
evaluated upon VA examination.  Under these circumstances, 
and given that VA examinations and outpatient treatment 
records have demonstrated a rather consistent level of 
disability as has been described above, the Board finds that 
remand or other development action for additional VA 
examination is not warranted.  

Finally, the veteran's tinea cruris is not shown by any 
evidence of record to present an exceptional or unusual case 
requiring extraschedular consideration.  Certainly, there are 
no frequent periods of hospitalization documented as 
attributable to this disorder.  While the veteran has 
testified that he has lost work due to this disorder, he has 
submitted no objective evidence documenting that fact and the 
most recent VA examination report stated that the veteran 
"had a hard time giving me specific answers about why he is 
disabled from these conditions and how frequently the 
problems flare up and how long the problem lasts."  
Accordingly, the Board finds that this case does not warrant 
the assignment of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinea cruris is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

